DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on May 31, 2021 is acknowledged.  
Claims 10-12 are withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. (JP 2016002739 A, published on January 12, 2016, cited IDS) (“Mitsuo” hereunder).  
Mitsuo discloses a spherical organic-inorganic composite particle comprising 1-83 wt % of silica and 17-99 wt % of a resin which is used to immobilize child particles on the core particle.  which can be natural polymer such as gelatin, casein, natural rubbers, cellulose derivatives such as methylcellulose, etc.  See translation, [0019].  The true density of the particle is said to be 1.8 g/cm3 or less.  See translation, [0014]. 
The average particle diameter of the composite particles is said to be 85 nm-150 microns, or 170 nm – 68 microns, which is well within the present. See translation, [0015].  Although the reference does not specifically disclose the sphericity of the disclosed composite particles, the reference generally teaches that the prior art particles are spherical and all other structural limitations of the presently claimed particles are met; thus, it is viewed that the disclosed particles inherently have the sphericity as defined by present claim 1 unless shown otherwise. 
Regarding claims 2-4, since the structural limitations of the present claims are met, the disclosed particles inherently have the sphericity as defined in the claims. 
Regarding claim 5, Mitsuo teaches that silica has an average particle diameter of the organic core particles is preferably between 80 nm or more and 30 micron or less.   See [0035]. 
Regarding claim 9. Mitsuo further teaches that the composite particles are used in cosmetics; a cosmetic product comprising the disclosed particles would have been obvious. See [0094].  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo as applied to claims 1-5 and 9 as above, and further in view of Li (KR 20180079673 A, published on July 11, 2018). 
Mitsuo teaches that due to the unevenness of the surface of the composite particles, the particles exhibit light diffusivity and improve fluidity and tactile property. See [0011].    
Mitsuo fails to specifically teach that the biodegradable plastic is a particle having an average particle diameter of 1 nm- 1 micron. 
Although Mitsuo generally teaches using cellulose polymers as the resin polymer, the reference fails to teach a crystalline cellulose. 
 Li teaches nanocrystalline cellulose particles having average particle size of 70-80 nm and used in cosmetic compositions.  See translation, p. 2, line 13.  The reference teaches that nanocrystalline cellulose is “an effective antioxidant” and non-toxic and acts as an antiaging agent and protect skin from UV damages. 
Given the teachings of Mitsuo to use cellulose polymers as the resin polymer as the sub particles and the application of the composite particles in cosmetics, one of ordinary skill in the art before the time of filing of the application to look to prior arts such as Li for specific resins useful in cosmetic application.  Since Mitsuo teaches that cellulose polymers are suitable for making the silica-organic 
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo as applied to claims 1-5 and 9 as above, and further in view of Miyazaki et al. (JP  2003-012460 A, published on January 15, 2003, cited in IDS) (“Miyazaki” hereunder). 
Mitsuo fails to disclose a hollow particle having a cavity inside a shell. 
Miyazaki teaches resin-coated spherical porous particles capable of regulating a wide range of sensory properties such as spreadability, slipperiness and creamy feeling.  See translation, [0004].  The reference teaches particles using porous silica particles.  See [0003]. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present application to modify the teachings of Mitsuo and use the porous particles of Miyazaki; the skilled artisan would have been motivated to do so as the latter teaches advantages of using resin-coated porous particles in cosmetics, which include good spreadability and improved slipperiness and creamy feeling.  Since both Mitsuo and Miyazaki are directed to using resin-coated inorganic particles applicable in cosmetic field, the skilled artisan would have had a reasonable expectation of successfully producing composite particles that are useful in making cosmetic compositions with improved sensory properties. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617